Citation Nr: 0003861	
Decision Date: 02/15/00    Archive Date: 02/23/00

DOCKET NO.  94-16 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to an effective date prior than August 11, 1992, 
for the assignment of a compensable evaluation for 
degenerative changes of the lumbar spine.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


INTRODUCTION

The veteran served on active duty from January 1964 to 
November 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) pursuant to a November 1999 decision of the United 
States Court of Appeals for Veterans Claims (Court) reversing 
and remanding a December 1997 Board decision that concluded 
that clear and unmistakable error (CUE) was committed in a 
1969 Department of Veterans Affairs (VA) Regional Office (RO) 
decision that granted service connection for a lumbar spine 
disability, but rated it noncompensably disabling.  In its 
December 1997 decision, the Board concluded that the 
disability should have been rated 10 percent disabling, 
effective November 15, 1968, and that a disability rating of 
more than 10 percent was not warranted based on the evidence 
of record at the time of the 1969 rating decision.  In that 
same decision, the Board remanded the veteran's claim of 
entitlement to the disability rating of more than 20 percent 
that was in effect effective August 1992; the Court's 
November 1999 decision did not disturb the Board's decision 
regarding that remanded claim.  In the rating decision dated 
June 12, 1998, the regional office increased the disability 
evaluation to 40 percent, effective August 11, 1992.  In a 
statement dated June 22, 1998, the veteran declared that he 
was satisfied with that disposition.  Accordingly, that issue 
is no longer on appeal. 


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the appeal has been obtained by the 
RO.

2.  Service medical records reflect complaints of back pain 
from March 1968 until the veteran's discharge from service, 
findings of pain with all extremes of spine motion, and 
limited motion.

3.  In October 1968, a Physical Evaluation Board determined 
that the veteran was unfit for duty because of permanent 
disability, characterized as a herniated nucleus pulposus at 
L5, manifested by recurrent attacks of low back pain with 
radiation into the posterior aspect of the right leg and into 
the foot, requiring hospitalization, moderate.

4.  Upon VA examination in January 1969, the veteran 
complained of intermittent episodes of lumbar spine pain, 
radiating down the lateral posterior aspect of the right leg.

5.  In a February 1969 unappealed rating decision, the RO 
granted service connection for a history of a herniated 
nucleus pulposus at L5-S1, evaluated as noncompensably 
disabling.

6.  The Court, in November 1999, directed the Board to grant 
a disability rating of 20 percent, effective November 15, 
1968, for the veteran's service-connected degenerative 
changes of the lumbar spine.  


CONCLUSION OF LAW

The February 1969 rating decision contained clear and 
unmistakable error, and a retroactive disability evaluation 
of 20 percent, effective from November 15, 1968, is warranted 
for degenerative changes of the lumbar spine, formerly 
characterized as a history of a herniated nucleus pulposus at 
L5-S1.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.105(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background
Service medical records reveal that the veteran complained of 
a 2-year history of intermittent aching back pain in March 
1968.  Examination revealed a mild paravertebral muscle 
spasm.  Several days later, he reported that his low back 
pain had gradually increased, radiating and extending into 
the right leg and ankle.  He stated that his gradually 
worsening symptoms were aggravated by prolonged standing, 
bending, and twisting of the trunk.  Examination revealed 
limited back motion, tenderness of the left paravertebral 
lumbar musculature, and slightly positive leg raising on the 
right.  Upon hospitalization later that month, the veteran 
denied any numbness, tingling, weakness, or paralysis.  Upon 
examination in May 1968, pain was observed with all extremes 
of spine motion.  Flexion was limited to 80 degrees.

Upon hospitalization in August 1968, the veteran complained 
of back and right leg pain.  Examination revealed no 
paraspinous spasm, no spine tenderness, and no sciatic nerve 
tenderness.  Negative straight leg raising was observed 
bilaterally, but there was pain on bending the trunk to touch 
the toes.  There was no motor or sensory deficit.  X-rays 
revealed a congenital fusion of the bodies of L4 and L5.  
Upon hospitalization discharge, a herniated nucleus pulposus 
at L5, treated and improved, was diagnosed.  It was noted 
that the veteran's disability corresponded to VA Diagnostic 
Code 5293, intervertebral disc syndrome, moderate.  Upon 
Physical Evaluation Board examination in October 1968, it was 
noted that, since March 1968, the veteran had experienced 
back pain and right leg pain whenever indulging in physical 
activity.  The Physical Evaluation Board determined that the 
veteran was unfit because of permanent disability, 
characterized as a herniated nucleus pulposus at L5, 
manifested by recurrent attacks of low back pain with 
radiation into the posterior aspect of the right leg and into 
the foot, requiring hospitalization, moderate.

A VA general physical examination in January 1969 yielded 
results within normal limits.  Upon VA orthopedic 
examination, the veteran complained of intermittent episodes 
of lumbar spine pain, radiating down the lateral posterior 
aspect of the right leg.  Examination revealed no limitation 
of motion of the leg.  Straight leg raising was negative.  
There was no evidence of paravertebral muscle spasm.  There 
was no muscle weakness.  Sensation was intact with regard to 
the legs bilaterally.  The reflexes were normal, including 
ankle jerks and knee jerks.  The extensor hallucis longus 
muscle power was within normal limits bilaterally.  The 
impression was of a herniated nucleus pulposus, L5-S1, by 
history, documented in service, with symptoms worsened with 
heavy work.  In addition, it was noted that a congenital 
fusion of the L4-5 vertebral bodies had been described during 
the veteran's period of active service.  X-rays of the lumbar 
spine revealed a loss of IV disc space at the L4-5 level.  It 
was noted that there was an appearance of a congenital 
failure of segmentation of L4-5.  It was observed that the 
L5-S1 interspace appeared normal.  The impression was of a 
congenital failure of segmentation, partial, of L4-5.

In a February 1969 rating decision, the RO granted service 
connection for a history of a herniated nucleus pulposus at 
L5-S1.  A noncompensable evaluation was assigned under 
Diagnostic Code 5293, effective from November 15, 1968.  The 
RO noted that a VA general physical examination had yielded 
results within normal limits, but that the veteran had 
complained of intermittent episodes of pain in the lumbar 
spine that radiated down the lateral posterior aspect of the 
right leg upon orthopedic examination.  Service connection 
was denied for a congenital fusion at L4-5, on the basis that 
it was a constitutional or developmental abnormality and was 
not a disability under the law.

In a statement received by the RO on August 11, 1992, the 
veteran reported that he was experiencing recurring service-
connected medical problems.

Subsequently, private medical records were associated with 
the claims file, and the veteran was afforded a VA 
examination.  The private medical records include the August 
1988 report of a magnetic resonance imaging scan and the 
January 1993 letter from a private physician who reported 
that he had evaluated the veteran on August 23, 1988 and 
August 25, 1992.

In a July 1993 rating decision, the RO assigned a 20 percent 
evaluation for degenerative changes of the lumbar spine, with 
marked paravertebral muscle spasm (formerly rated as a 
history of a herniated nucleus pulposus at L5-S1), effective 
from August 11, 1992.

In December 1997 the Board issued a decision in which it 
determined the 1969 decision was based on CUE, and granted an 
earlier effective date for a compensable evaluation, namely, 
a 10 percent rating, effective November 15, 1968, for the 
veteran's lumbar spine disability.  That decision was 
appealed to Court, which reversed the Board's decision, and 
remanded the appeal to the Board with directions that the 
Board issue a decision granting a disability rating of 20 
percent, effective November 15, 1968.  


II.  Pertinent Law and Regulations
Under 38 C.F.R. § 3.105(a), previous determinations which are 
final and binding will be accepted as correct in the absence 
of clear and unmistakable error.  Where evidence establishes 
such error, the prior decision will be reversed and amended.

The Court has propounded the following three-part test to 
determine whether clear and unmistakable error is present in 
a prior determination:  (1) Either the correct facts, as they 
were known at the time, were not before the adjudicator 
(i.e., more than a simple disagreement as to how the facts 
were weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied; (2) 
the error must be "undebatable" and of the sort "which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made;" and (3) a determination 
that there was clear and unmistakable error must be based on 
the record and the law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992) en banc).  A finding of clear and unmistakable 
error requires that error, otherwise prejudicial, must appear 
undebatably.  Akins v. Derwinski, 1 Vet. App. 228, 231 
(1991).

Under the rating criteria in effect at the time of the 
veteran's discharge on November 14, 1968, a 60 percent 
evaluation was warranted for pronounced intervertebral disc 
syndrome with persistent sciatic neuritis with characteristic 
pain and demonstrable muscle spasm, absent tendo achillis 
reflex, or other nerve pathology appropriate to the site of 
the diseased disc, with little intermittent relief.  A 
40 percent evaluation was warranted for severe intervertebral 
disc syndrome with recurring attacks and intermittent relief.  
A 20 percent evaluation was warranted for moderate 
intervertebral disc syndrome with recurring attacks.  A 
10 percent evaluation was warranted for mild intervertebral 
disc syndrome.  A noncompensable evaluation was warranted for 
postoperative, cured intervertebral disc syndrome.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293.   

III.  Analysis
When the RO assigned a noncompensable evaluation in its 
February 1969 rating decision, it was noted that a VA general 
physical examination had yielded results within normal 
limits.  The service medical records and the report of the 
veteran's January 1969 VA examination constituted the only 
medical evidence of the disability at that time.  Service 
medical records reflect complaints of back pain from March 
1968 until the veteran's discharge from service.  Upon 
examination in May 1968, pain was observed with all extremes 
of spine motion, and flexion was limited to 80 degrees.  In 
October 1968, a Physical Evaluation Board determined that the 
veteran was unfit because of permanent disability, 
characterized as a herniated nucleus pulposus at L5, 
manifested by recurrent attacks of low back pain with 
radiation into the posterior aspect of the right leg and into 
the foot, requiring hospitalization, moderate.  While there 
was no evidence of paravertebral muscle spasm or muscle 
weakness upon VA examination in January 1969, it was noted 
that the veteran complained of intermittent episodes of 
lumbar spine pain, radiating down the lateral posterior 
aspect of the right leg.

Notably, there is no evidence of "postoperative" 
intervertebral disc syndrome, as there was no evidence of 
surgery.  In light of the veteran's complaints, which 
continued post-service, it is not reasonable to assume that 
the disability arising from the veteran's herniated nucleus 
pulposus at L5 was "cured."  The evidence clearly and 
unmistakably demonstrates that the veteran's herniated 
nucleus pulposus at L5 rendered him unfit for duty, and the 
evidence does not demonstrate that the condition was 
"postoperative" or "cured" at the time of the February 
1969 rating decision.  Thus, there is no reasonable 
conclusion but that the service-connected back disability was 
of at least mild severity, and, therefore, could not have 
been rated as less than 10 percent disabling.  The assignment 
of the noncompensable rating constituted CUE in the 
application of the criteria of Diagnostic Code 5293 to the 
medical evidence of the disability available for 
consideration at that time.

With regard to the compensable rating that was warranted 
based on the evidence of record at the time of that February 
1969 rating decision, the Court noted that the record 
reflected that the examiner in 1969 reported the veteran's 
complaints of recurrent back pain that radiated down the 
right leg, and that the condition was documented in service.  
The Court further noted that the examiner also reported that 
the symptoms worsened with heavy work, and held that 
38 C.F.R. § 4.40 should have been considered.  The Court 
pointed out that the medical board finding of recurrent back 
pain that improved with bed rest and worsened with physical 
activity, although not binding on VA, is compelling evidence 
of the existence of continuing disability.  

Based on the foregoing, an pursuant to the Court's order, the 
Board finds that the record before VA in February 1969 
reflected that the symptoms and manifestations of the 
veteran's service-connected back disability, then 
characterized as a history of a herniated nucleus pulposus at 
L5-S1, and now characterized as degenerative changes of the 
lumbar spine, were more accurately characterized by the 
criteria for a 20 percent rating under the rating criteria 
then in effect.  Thus, the February 1969 rating decision is 
reversed and amended, pursuant to 38 C.F.R. § 3.105(a), to 
provide a 20 percent evaluation for degenerative changes of 
the lumbar spine, then characterized as a history of a 
herniated nucleus pulposus at L5-S1, from November 15, 1968.  

ORDER

A 20 percent evaluation for the veteran's service-connected 
degenerative changes of the lumbar spine, then characterized 
as a history of a herniated nucleus pulposus at L5-S1, is 
granted, effective November 15, 1968, subject to the 
governing regulations applicable to the payment of monetary 
benefits.


		
	John E. Ormond, Jr. 
	Member, Board of Veterans' Appeals

 

